Citation Nr: 0402913	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an asbestos-related 
disease.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1942 
to October 1945, and from October 1950 to July 1951.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the instant case, the appellant contends that he has 
asbestosis as a result of asbestos exposure during service.  
The appellant states that during his first period of active 
service, from November 1942 to October 1945, he was stationed 
aboard the USS BARNES.  According to the appellant, his bunk 
was directly below several pipes which were wrapped with 
asbestos.  The appellant notes that one of the pipe's 
wrapping was unraveling and he would breathe particles while 
he was in his bunk.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

In this case, the appellant's service medical records show 
that he served aboard the USS BARNES during his first period 
of active military service, and aboard the USS HOLDER during 
his second period of active military service.  According to 
the appellant's Notice of Separation from the U.S. Naval 
Service from his first period of active service, from 
November 1942 to October 1945, the appellant served as a 
steward's mate.  It was also noted that the appellant's last 
employer before entry into service was at the Huntsville 
Arsenal, and that his usual civilian occupation was as a 
painter and wallpaper hanger.  In the appellant's Report of 
Separation from the Armed Forces of the United States, from 
his second period of active service, from October 1950 to 
July 1951, it was noted that the appellant's main civilian 
occupation was as a molder, and that his last civilian 
employer was General Motors.   

In October 2000, the RO received private medical records from 
M.H., M.D., at the Center for Occupational and Environmental 
Medicine, dated in September 2000.  The September 2000 
records show that the appellant underwent pulmonary function 
testing.  The results of the appellant's pulmonary function 
testing were interpreted as showing moderate obstructive 
airways disease.  In addition, in a handwritten note, Dr. H. 
indicated that the appellant's chest x-ray was consistent 
with asbestosis.  Dr. H. further noted that the appellant's 
pulmonary function testing was consistent with combined 
obstructive/restrictive defect, and it was Dr. H.'s opinion 
that the appellant had asbestosis.        

A private medical statement from D.B., D.O., at the Grand 
Rapids Home for Veterans, dated in October 2000, shows Dr. B. 
indicated that there was medical evidence showing that the 
appellant had an asbestos related disease.  In the statement, 
Dr. B. referred to the medical evidence from Dr. H. and his 
opinion that the appellant suffered from asbestosis.  Dr. B. 
reported that Dr. H. also performed pulmonary function 
studies which indicated both obstructive airflow disease and 
restrictive lung disease, with severe diffusion defects, 
which typified asbestos of the lung.  Dr. B. noted that 
according to the appellant, while he was in the Navy from 
1942 to 1945, he served aboard the USS BARNES and was exposed 
to asbestos.  The appellant reported that his bunk was 
directly below several pipes which were wrapped in asbestos.  
Thus, Dr. B. stated that it was his opinion that there was a 
direct connection between the appellant's in-service exposure 
to asbestos and his present lung condition and diagnosis of 
asbestosis.  

In May 2001, the RO requested that the National Personnel 
Records Center (NPRC) furnish any service records related to 
the appellant which showed exposure to asbestos in service or 
jobs that he performed.  In September 2001, the NPRC 
responded that they had no way of determining to what extent 
the appellant was exposed to asbestos during his Naval 
service.  The NPRC stated that they knew General 
Specifications for Ships during that period required heated 
surfaces to be covered with an insulating material and that 
it was highly probable that asbestos products were used to 
achieve that end.  According to the NPRC, items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The NPRC noted 
that the appellant's occupation was as a "Stewardman (TN)."  
The NPRC also indicated that the probability of exposure to 
asbestos was minimal.  However, according to the NPRC, a 
positive statement that the appellant was or was not exposed 
could not be made.        

In October 2001, the appellant underwent a VA examination.  
At that time, the examining physician stated that the 
appellant did not complete his pulmonary function testing.  
However, the appellant had a chest x-ray taken which was 
interpreted as showing chronic obstructive pulmonary disease 
(COPD) and post inflammatory pleural scarring in the major 
interlobar fissure inferiorly on the right.  Following the 
physical examination and a review of the appellant's x-ray, 
the examiner diagnosed the appellant with COPD, with asbestos 
exposure as likely as not causing the COPD.  

In a Statement in Support of Claim dated in July 2002, the 
appellant stated that his previous employment included 
working at the Huntsville Arsenal and at the Albion Iron 
Company.  The appellant indicated that he assembled bombs on 
the assembly line at the Huntsville Arsenal.  He also noted 
that at the Albion Iron Company, he worked on a sand belt, 
filling "hoppers" with sand.  

In light of the above, the Board notes that in the 
appellant's October 2001 VA examination, although the 
examiner diagnosed the appellant with COPD, asbestos exposure 
as likely as not causing the COPD, the examiner did not 
address the specific matter under consideration, which is 
whether the appellant has asbestosis, and if so, whether any 
diagnosed asbestosis is related to service, specifically any 
in-service asbestos exposure.  Therefore, in light of the 
above, and given that private medical evidence from Dr. H. 
shows that it was Dr. H.'s opinion that the appellant 
suffered from asbestosis, the Board is of the opinion that a 
VA examination, as specified in greater detail below, should 
be performed in order to determine the nature and etiology of 
any asbestosis.  

Accordingly, this case is REMANDED to the RO for the 
following actions:   

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant 
should be again afforded the opportunity 
to identify or submit any additional 
pertinent evidence of asbestos exposure 
in service and a current disorder that is 
related thereto.  In this regard, the RO 
should specifically request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health cared providers 
who have treated him for asbestosis at 
any time following military service.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.       


2.  The RO should ensure that its efforts 
to obtain any additional pertinent 
medical evidence are fully documented in 
the claims folder.  If the RO is 
unsuccessful in obtaining any additional 
pertinent medical evidence, it should 
inform the appellant and his 
representative of this and ask them to 
provide copies of the outstanding medical 
records.        

3.  The RO should again review the 
provisions of DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988), 
as well as VA Adjudication Procedure 
Manual M21-1, Part III, para 5.13 and 
M21-1, Part VI, para. 7.21 in order to 
determine if the appellant's claim for 
service connection for an asbestos-
related disease has been properly 
developed.

4.  The RO should contact the veteran and 
request that he submit a complete and 
specific employment history prior to his 
periods of service and subsequent to his 
separation from service in 1951 until the 
present.  If necessary, the RO should 
obtain the appropriate release of these 
records from the veteran.

5.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a pulmonary 
examination to determine the nature and 
etiology of any asbestosis.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to include testing the 
appellant's sputum for evidence of 
asbestos fibers, high resolution x-rays 
and a computerized tomography scan if 
determined by the examiner to be 
necessary to obtain a fully informed 
diagnosis.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether the 
appellant has asbestosis, or any other 
asbestos related lung disorder, and, if 
so, whether it is related to the 
appellant's military service, including 
any in-service asbestos exposure 
(assuming for examination purposes the 
accuracy of the appellant's history).  If 
no such disability is found, or no link 
to military service is found, such 
findings and conclusions should be 
affirmatively stated and explained, and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The report prepared 
should be typed.       

6.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.   

7.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.   

8.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 78 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


